Mugnai v Town of Oyster Bay (2018 NY Slip Op 05323)





Mugnai v Town of Oyster Bay


2018 NY Slip Op 05323


Decided on July 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-02672
 (Index No. 600326/14)

[*1]Toni-Ann Mugnai, etc., appellant, 
vTown of Oyster Bay, respondent, et al., defendant.


Windels Marx Lane & Mittendorf, LLP, New York, NY (Nicole M. Ciolko of counsel), for appellant.
Burns, Russo, Tamigi & Reardon, LLP (Milber Makris Plousadis & Seiden, LLP, Woodbury, NY [Lorin A. Donnelly], of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (R. Bruce Cozzens, Jr., J.), dated January 13, 2016. The order granted the motion of the defendant Town of Oyster Bay for summary judgment dismissing the complaint insofar as asserted against it.
ORDERED that the appeal from the order is dismissed, with costs, as that order was superseded by an order of the same court dated September 26, 2016, made upon reargument (see Mugnai v Town of Oyster Bay, _____ AD3d _____ [Appellate Division Docket No. 2016-12422; decided herewith]).
DILLON, J.P., CHAMBERS, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court